52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Bryan K. CREWS, Appellant,v.Paul K. DELO, Appellee.
No. 94-2843
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 18, 1995Filed:  Apr. 25, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Bryan K. Crews appeals the district court's1 denial of his 28 U.S.C. Sec. 2254 petition.  We affirm.


2
Crews was convicted by a jury of first degree murder of his stepfather and armed criminal action, and sentenced to a term of life without parole on the murder count.  After exhausting his state post-conviction remedies, Crews filed this section 2254 petition, raising eight grounds for relief.  The district court denied Crews's petition.


3
In his brief, prepared by counsel appointed on appeal, Crews argues that section 2254 petitioners should have a right to counsel in all proceedings, and that the district court abused its discretion in denying his motion for counsel.  We find no abuse of discretion in the refusal to appoint counsel:  Crews was able to clearly present his arguments, which had been presented to the state court, and the district court was able to review the record and fully analyze the merits of each of his grounds for relief.  See Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994);  Abdullah v. Norris, 18 F.3d 571, 573 (8th Cir.), cert. denied, 115 S. Ct. 163 (1994).


4
We have also considered the grounds for habeas relief asserted by Crews, and have concluded that the district court properly denied relief on the basis of the record, as Crews's grounds are without merit.


5
Accordingly, we affirm the district court's denial of Crews's petition.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri, adopting the report and recommendations of the Honorable Lawrence O. Davis, United States Magistrate Judge for the Eastern District of Missouri